            Case 1:21-cv-00554-APM Document 3 Filed 03/22/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SHAWN MUSGRAVE,                               *
                                              *
       Plaintiff,                             *
                                              *
       v.                                     *       Civil Action No. 1:21-cv-00554 (APM)
                                              *
DEPARTMENT OF JUSTICE,                        *
                                              *
       Defendant.                             *
                                              *
*      *       *       *       *      *       *       *       *       *      *       *       *

                                     PROOF OF SERVICE

       Plaintiff hereby provides Proof of Service for Plaintiff’s Complaint. On 18 March 2021,

the Civil Process Clerk at the United States Attorney’s Office for the District of Columbia orally

confirmed receipt of the Summons and Complaint, although the United States Postal Service

(“USPS”) tracking system lost track of the envelope en route. The USPS tracking system

similarly lost track of the copies mailed via Certified Mail to the Department of Justice (“DOJ”)

and the U.S. Attorney General, but the undersigned has been unable to reach any Department of

Justice official to confirm receipt of that copy, despite multiple phone calls to multiple relevant

numbers. Accordingly, since the DOJ’s and Attorney General’s copies were mailed over two

weeks ago in the same envelope, and since the Civil Process Clerk of the U.S. Attorney’s office

received service of a contemporaneously mailed envelope four days ago (which would have been

delivered to the same DOJ Mail Processing Center in Landover, MD), the Court should consider

service to have been effected on 18 March 2021.
        Case 1:21-cv-00554-APM Document 3 Filed 03/22/21 Page 2 of 2




Date: March 22, 2021

                                     Respectfully submitted,

                                      /s/ Kelly B. McClanahan
                                     Kelly B. McClanahan, Esq.
                                     D.C. Bar #984704
                                     National Security Counselors
                                     4702 Levada Terrace
                                     Rockville, MD 20853
                                     301-728-5908
                                     240-681-2189 fax
                                     Kel@NationalSecurityLaw.org

                                     Counsel for Plaintiff




                                     2
